Citation Nr: 1821569	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.
This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This issue was previously before the Board in July 2016 for further development. 

The Board notes that there has been substantial compliance with its July 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed the RO to send a request to the U.S. Army & Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicides in Korea.  Subsequently, the RO issued a letter, in August 2016, with a VA Form 21-4138, to the Veteran requesting specific details of the alleged exposure to herbicides while in service.  The Veteran contacted the VA in September 2016 stating that it has been 49 years since his tour of duty in Korea, followed by a very long delay in correspondence from the VA, and that with this much time lapse, it has become virtually impossible to furnish further information.  Moreover, he asked that VA take the information he had provided and make an honest, sound judgment decision.  In December 2016, the JSRRC coordinator issued a formal finding on a lack of information required to verify herbicide exposure in Korea.  The Board will discuss below the adequacy of these correspondence.  However, as concerns the requirements under Stegall, the Board finds that the actions taken by the RO to verify the Veteran's exposure to herbicides in Korea, constitute substantial compliance with the remand directives.  As such, the Board determines that the appeal may be decided without prejudice to the Veteran.  See D'Aries v Peake, 22 Vet App 97, 105 (2008).


FINDINGS OF FACT

1. The Veteran was not exposed to Agent Orange in Korea. 

2. The Veteran's diabetes mellitus type II was not manifest during service and is not attributable to service.  Diabetes mellitus was not manifest within one year of separation from service.
CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for diabetes mellitus type II.  38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017); See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Legal Criteria and Analysis

The Veteran contends that his diabetes mellitus type II is the result of exposure to herbicides during his active military service, but particularly while in Korea.

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Certain conditions, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era, or at certain other locations like in Korea at certain specifically defined times and under certain specifically defined circumstances, it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C. §§ 1113, 1116 and 38 C.F.R. §§ 3.307 (d), 3.309 (e) are met.  Diseases presumptively associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam (RVN) during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309 (e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

Further, if a Veteran had active service in Korea between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  If the Veteran is diagnosed with one of the specific diseases, including diabetes mellitus type II, listed in 38 C.F.R. § 3.309 (e), service connection based on such exposure will be presumed.  See also 38 C.F.R. §§ 3.307 (a)(6)(iv) (2015).

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).
If no presumptions apply to a claim, there must be probative evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).

At the outset, the Veteran has been diagnosed with diabetes mellitus, and thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute, however, is whether this disease incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

First, the Board shall discuss presumptive service connection.  The Veteran states that he was stationed in Korea in Battery C of the 2nd Battalion of the 71st Artillery.  He reports that this was from 1967 to 1968.  The Veteran states that his unit was at Camp Warner, although his duties often took him to within view of the DMZ at Tactical Site 36.  He contends that his proximity to the DMZ resulted in herbicide exposure, which led to the development of his diabetes mellitus.  

Service records reflect that he served in Battery C of the 2nd Battalion of the 71st Artillery.  These records show that he served in Korea from December 2, 1966 to December 18, 1967.  However, this period was before the period beginning on April 1, 1968 in which DoD concedes that herbicides were used in the vicinity of the Korean DMZ.  Moreover, this unit is not on the list of units that the DoD has determined were in the area of the Korean DMZ during a period of herbicide use.  These units are listed in a table located at M21-1, Part IV, Subpart ii, 1.H.4.b.  For these reasons, the Board finds the Veteran cannot be presumed to have been exposed to Agent Orange herbicide. 

However, the Veteran may still establish that he was exposed to herbicides such as Agent Orange by submitting evidence of exposure.  Accordingly, VA has attempted to confirm whether the Veteran was exposed to Agent Orange, but has been unable to do so.  In August 2016, the RO issued a letter with a VA Form 21-4138, to the Veteran requesting specific details of the alleged exposure to herbicides while in service.  In September 2016, the Veteran contacted the VA stating that it has been 49 years since his tour of duty in Korea, followed by a very long delay in correspondence from the VA and that with this much time lapse, it has become virtually impossible to furnish further information.  Moreover, he asked that VA take the information he had provided and make an honest, sound judgment decision.

In December 2016, the JSRRC coordinator sent correspondence to VA compensation services, to ascertain the specifics of exposure to herbicide under M21-1IV.ii.H.7.a "verifying herbicide exposure on a factual basis in other locations."  In correspondence dated December 2016, VA compensation services responded that the Veteran's service in Korea was before the period of Agent Orange use that began in April 1968.  Further, JSRRC has stated that there is no evidence for any Agent Orange use prior to that date.  Therefore, Agent Orange exposure cannot be presumed or acknowledged on a direct case by case basis for this Veteran. 

In January 2017, the JSRRC coordinator issued a formal finding on a lack of information required to verify herbicide exposure in Korea.  The following actions were taken and documents reviewed: (a) the Veteran's service personnel records; (b) response received from Veteran in September 2016 to VA letter with VA Form 21-4138 sent August 2016 asking for information on how the Veteran's military duties exposed him to herbicides; (c) response received from VA compensation services in December 2016 to VA correspondence sent December 2016 asking for information on how the Veteran's military duties exposed him to herbicides; and (d) response from Joint Services Records Research Center (JSRRC).  

Specifically, the JSRRC final finding conclusion stated that based on the lack of specifics concerning the Veteran's Agent Orange exposure, the information lacks the criteria to initiate a JSRRC request and further development to JSRRC would be futile.  Moreover, the memorandum notes that the Veteran's allegations of herbicide exposure in service in Korea cannot be corroborated.  Therefore, the Veteran's claimed herbicide exposure remains unverified.  

The Board acknowledges the Veteran's belief of being exposed to Agent Orange herbicides, however the objective evidence rules out herbicide exposure for his period of time of service in Korea.  For the reasons provided above, the Board finds exposure to Agent Orange has not been shown and cannot otherwise be conceded.  Therefore, service connection on a presumptive basis due to exposure to Agent Orange is not warranted.  

Regardless, when a presumption is inapplicable, the Veteran is not precluded from establishing service connection on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  In this regard, the Board notes that there is no probative evidence showing that the Veteran's diabetes mellitus developed to a compensable degree within the specified time period after release from service to qualify for the presumption of service connection.  

Notably, service treatment records do not contain complaints, treatment, or diagnosis for diabetes mellitus.  In October 2013, the Veteran submitted private treatment records which include a diagnosis of diabetes mellitus type 2 dated June 2007, and lab test results listed from as early as May 2004.  Indeed, the private treatment records indicate ongoing treatment for diabetes mellitus type 2.  However, the records do not contain any opinion with regard to etiology of the claimed disorder.  In correspondence dated March 2013 and October 2013, the Veteran reported that he was diagnosed with type 2 diabetes in May 2006.  

Upon review of the above, the medical evidence indicates the first objective diagnosis of diabetes mellitus type II was in 2007, decades after service in 1969.  The Veteran, himself, stated that he was not diagnosed until May 2006, which is almost 37 years since his release from service.  No medical professional has ever associated the condition with any incident of his military service, including due to exposure to Agent Orange.  In addition, the record reflects that the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during that time frame.  Accordingly, the credible and probative evidence does not support a conclusion that diabetes mellitus manifested in service or within the specified time period after release from service to qualify for the presumption of service connection.  

In sum, the record clearly reflects a current diagnosis of diabetes mellitus type 2.  However, the evidence of record does not contain any objective evidence of actual Agent Orange herbicide exposure.  The Board acknowledges that the Veteran has had service in Korea during the Vietnam era.  However, his service in Korea in and of itself is insufficient to presume exposure to herbicide agents during his military service. Moreover, in January 2017, the JSRRC found exposure to Agent Orange could not be confirmed.  Further, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses related to diabetes mellitus.  Moreover, the Veteran was not diagnosed with diabetes until decades after service and no medical professional has ever associated the conditions with any incident of his military service, as mentioned above. 

Therefore, the Board concludes service connection for diabetes mellitus type II, is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II, to include as a result of exposure to herbicides, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


